COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER

Case number:             01-13-00623-CV

Style:                   In re Texas Department of Family and
                         Protective Services, Relator

                         Original Proceeding on Petition for Writ of Mandamus
                         from In re D.D.E., a Minor Child, Case No.
                         2012-04583-J; from the 314th District Court of Harris
                         County, Texas, the Hon. John Phillips, presiding.

       On July 23, 2013, relator, Texas Department of Family and Protective
Services, filed a petition for writ of mandamus and moved for an emergency stay
of the underlying contempt order.

Relator’s motion is granted. The enforcement of the contempt order signed in
the underlying case is stayed. The stay is effective until this mandamus
proceeding is finally decided.

      The Court further requests a response from the real party in interest. The
response, if any, is due by August 14, 2013.

         It is so ORDERED.


Judge’s signature: ___/s/ Jane Bland_______
                   Acting individually


Date: July 23, 2013